PER CURIAM.
Upon the authority of the opinion of the Supreme Court (No. 548, October Term, 1931) 52 S. Ct. 538, 76 L. Ed.-, delivered in this ease and in fhe companion ease of Insurance Company of State of Pennsylvania, Appellant, v. Joseph S. MacLaughlin, Collector o.f Internal Revenue for the Eirst District of Pennsylvania, Appellee (No. 547, October Term, 1931) 52 S. Ct. 538, 76 L. Ed. -, on questions certified to the Supreme Court, the judgment against Joseph S. MacLaughlin, Collector, Appellant [49 F.(2d) 361], is reversed, with direction that judgment he entered for defendant.